Citation Nr: 1820737	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-17 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation and radar exposure.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, schizoaffective disorder, and anxiety disorder with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2008 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Veteran testified at a travel Board hearing before the undersigned.  The Veteran has also testified at hearings before a Decision Review Officer (DRO) in March 2007, and a Veterans Law Judge who is no longer employed at the Board in July 2009.  Copies of the transcripts of those hearings have been associated with the claims file.  

In April 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain an addendum VA prostate medical opinion.  The AOJ was additionally instructed to contact the Joint Service Records Research Center (JSRRC) to request a review of May and June 1962 deck logs of the USS Saratoga to determine whether any aircraft accidents occurred as described by the Veteran and to obtain the 1961 command history.  Further, if a review of the 1961 command history showed that the ship was in Florida or Guantanamo Bay in May, June or August 1961, a review of the deck logs for aircraft accidents was requested.  In addition, the AOJ was instructed to obtain a new VA psychiatric examination.  

The Board notes that the requested medical opinions were obtained in September and October 2017 and have been associated with the claims file.  Additionally, in July 2017 the National Archives and Records Administration (NARA) submitted a letter providing the location of the USS Saratoga for May, June, July and August 1961 as well as copies of certain deck logs associated with the ships arrival in different ports.  The letter also noted that a review of the deck logs for May, June and August 1961 and May through June 1962 was performed for any notation of aircraft accidents on deck with negative results.  The letter did note that research revealed an airplane accident occurred in August 1963 that was similar to the event described by the Veteran.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran had no exposure to ionizing radiation during service.

2. The Veteran's prostate cancer is not etiologically related to active service.

3. The Veteran's acquired psychiatric disorder is not etiologically related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

2. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in April and June 2006, June and September 2007, July 2008 and August 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer

The Veteran asserts entitlement to service connection for prostate cancer.  Specifically, the Veteran asserts that his prostate cancer was due to radar and radiation exposure during service.  After a review of the evidence of record, the Board concludes that service connection for prostate cancer is not warranted.

1. Factual Background

Initially, the Board notes that the Veteran's STRs are silent for any complaints or treatment for a prostate condition.  Additionally, the Veteran does not assert that he was treated for a prostate condition during service.

Post-service medical records show that in September 2005 a biopsy revealed adenocarcinoma of the prostate gland.  The Veteran underwent radiation therapy treatment in September 2005 and androgen deprivation therapy in December 2005.

The Veteran filed his service connection claim in December 2005 asserting that he developed prostate cancer due to constant exposure to ionizing radiation while performing his assigned duties monitoring scopes and guarding aircraft loaded with nuclear weapons.

In a June 2006 letter, the Department of the Navy notified VA that a review of the exposure registry did not reveal any reports of occupational exposure to ionizing radiation pertaining to the Veteran.  Additionally, it was noted that reports of occupational exposure to ionizing radiation from the USS Saratoga did not list the Veteran.  

During a March 2007 DRO hearing, the Veteran testified that his duties during general quarters station involved being stationed in a giant radar screen room in which he worked a console.  He asserted that when planes would come in he was exposed to radio waves and radar.  He further asserted exposure to atomic bombs, but denied any radiation leakage.

At a July 2009 travel Board hearing, the Veteran testified that his prostate cancer was caused by ionizing radiation during active duty service.  The Veteran also asserted that his prostate cancer was caused by exposure to radar.  The Veteran further testified that during service he worked with radar equipment that went underneath his legs and that the room he worked in had other radar equipment that went from the floor to the ceiling.  His exposure reportedly occurred when his ship was on general quarters or on air defense status.  

At a July 2012 travel Board hearing the Veteran testified that during service he worked as a target designator with radar.  He reported that he had a radar scope above his knees and legs and another scope that went from the floor to the ceiling.  The Veteran asserted that radiation from the radar caused his prostate cancer.

In July 2012, the Veteran submitted online articles regarding higher cancer mortality rates in counties near Air Force bases between 1959 and 1969 as compared to counties without Air Force bases.  The authors hypothesized that chronic low intensity microwave exposure to peak pulse patterns, characteristic of radar, could influence immunocompetence and account for higher cancer mortality near air bases.

The Veteran underwent a VA examination in July 2013.  The examiner noted a September 2005 diagnosis for prostate cancer.  After a review of the claims file the examiner opined that the Veteran's prostate cancer was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of this opinion, the examiner noted that exposure to radar was not an etiology for prostate cancer and that there was no in-service event that would have promoted the Veteran's prostate cancer.

In a September 2014 addendum opinion, the examiner found the Veteran's prostate cancer "less likely than not" began in or was otherwise the result of military service, to specifically include radio-frequency electromagnetic field radar.  The examiner also noted that such exposure was not an etiology of prostate cancer and the claims file did not document an event in service that would be related to the development of prostate cancer.

In a March 2014 Decision, the Board found the July 2013 VA examination report and September 2014 addendum inadequate as the rationale was conclusory.  Specifically, the Board found the examiner did not explain why exposure to radar would not be an etiological cause of the prostate cancer.

The Veteran underwent another VA examination in September 2017.  The examiner opined that the Veteran's prostate cancer was "less likely than not (less than 50 percent) related to his radar exposure in the military service."  The examiner recognized the online related material the Veteran submitted in July 2012 and further recognized that the information provided was suggestive of an association between radar wave exposure and various malignancies.  Despite that recognition, the examiner found that such information did not provide a distinctive cause and effect between radar exposure and various malignancies.  Instead, the examiner found that the consensus found in medical literature revealed no conclusive finding of a causal relationship between radar wave exposure and cancer.  This included national and international peer review group conclusions of no clear evidence of links between radio frequency exposure and excess risk of cancer.  The examiner also noted that medical researchers did not know exactly what caused prostate cancer and that known risk factors included age, race, family history, obesity and genetics.  The examiner further noted that the chance of developing prostate cancer rose rapidly after age 50, and that 6 in 10 cases of prostate cancer were found in men older than age 65.    

In a March 2018 brief, the representative asserted that the September 2017 VA examiner appeared to premise his negative medical opinion then on a level of evidentiary proof not required in VA regulations.  The representative asserted that the examiner conceded there was a suggested association, but in finding no "distinctive cause and effect between the two conditions" the examiner relied on a more stringent standard of proof.  Additionally, the representative asserted that under VA regulations the standard of proof is one of reasonable doubt, not "conclusive" or "distinctive."  Having demonstrated that there is a suggestion in the scientific community that radar exposure results in malignancy, the representative argued that it is "at least as likely as not" that his prostate cancer arose from his exposures while serving in the Navy.

2. Legal Analysis

Initially, while the Veteran served during the Vietnam War, and while prostate cancer is listed among the diseases presumed to be associated with exposure to specific herbicide agents used in Vietnam during that era, the Veteran has no record of service in Vietnam at any time and he has not asserted that he was actually exposed to herbicide agents in service.  Accordingly, the presumption of service connection based on herbicide exposure is also not for application here. 

Service connection for a disorder which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation-exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract (kidneys, renal pelvis, ureters, urinary bladder, and urethra); (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; (xxi) Cancer of the ovary.  See 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

The STRs reveal no reference to prostate cancer, treatment, or complaints.  In any event, the Veteran does not contend that he was diagnosed with or treated for prostate cancer in service.  The post-service clinical records demonstrate that he was initially diagnosed with prostate cancer in 2005. 

The Veteran has primarily asserted that his prostate cancer resulted from exposure to radar waves as a result of his in-service military occupational specialty (MOS) during general quarters or when his ship was on air defense status.  Alternatively, the Veteran asserted that he was exposure to ionizing radiation due to nuclear weapons being stored aboard his ship.  He does not contend exposure due to a radiation leak.   He has put forth no other allegations of causation.  

With regard to the Veteran's assertion that he was exposed to ionizing radiation as a result of nuclear weapons stored aboard his ship, the RO conducted an inquiry with the service department as to actual exposure to ionizing radiation.  However, in a June 2006 letter, the Department of the Navy notified VA that the Veteran was not listed on any radiation exposure registry or any USS Saratoga report of occupational exposure to ionizing radiation.  The Board also notes that the Veteran has not asserted that he handled nuclear weapons but that he guarded planes that were loaded with bombs; which the Board interprets as an assertion they were loaded with nuclear bombs.  Accordingly, as there is no description from the Veteran and no evidence from official sources, of actual exposure to ionizing radiation in this case, the Board finds that the provisions pertaining to claims based on radiation exposure are not for application in this case. 

With regard to the Veteran's assertion that his prostate cancer was primarily due to exposure to radar waves, the U.S. Court of Appeals for Veterans Claims (CAVC) has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  Thus, the Veteran's contentions do not place his claim under the scope of the cited provisions addressing diseases associated with ionizing radiation and radiogenic diseases.  See 38 C.F.R. § 3.309(d); 38 C.F.R. § 3.311(b).

Turning to the question of direct causation, i.e., incurrence of prostate cancer related to injury or disease in service, as set out above, prostate cancer was not noted in service or for several decades after separation from service.  The record further establishes post-service onset of the disease.  Nevertheless, the Board acknowledges that the Veteran was likely exposed to radar emissions during his service and further recognizes his submission of online articles in support of his contention that such exposure might constitute an in-service injury. 

However, in this regard, the Board finds the September 2017 VA examination the most probative evidence with regarding any association between such exposure and the post-service development of prostate cancer.  The September 2017 VA examiner reviewed the claims file as well as the submitted online articles.  The examiner opined that it is "less likely as not" that the Veteran's prostate cancer was related to radar exposure.  Addressing the submitted articles, the examiner noted that the articles did not provide a distinctive cause and effect between radar exposure and various malignancies.  Instead, a review of the articles showed that the studies hypothesized that exposure to chronic low intensity microwave exposure to peak pulse patterns, characteristic of radar, "could" influence immunocompetence and account for higher cancer mortality near air bases.  While the examiner acknowledged that the submitted articles suggested an association between radar wave exposure and various malignancies, the examiner relied on national and international peer review group conclusions which found no clear evidence of links between radio frequency exposure and excess risk of cancer.  The examiner further relied on a finding that medical researcher did not know exactly what caused prostate cancer, but that there were known risk factors such as age, race, family history, obesity and genetics.

After a review of all of the evidence, the Board finds that there is no relationship between the Veteran's post-service incurrence of prostate cancer and any injury or disease in service.  Notably, there is no medical opinion that conflicts with that of the September 2017 VA examiner, or that purports to relate prostate cancer to injury or disease in service.  The only opinion in favor of such a relationship comes from the Veteran's lay statements. 

The Board finds meritless the representative's assertion that the September 2017 VA examiner relied on a higher standard of proof in dismissing the submitted online articles.  The Board also notes that the representative appears to suggest that in acknowledging that the submitted online articles suggested an association between radar exposure and prostate cancer, that the examiner conceded that such an association existed.  The Board disagrees.  First, a review of the September 2017 VA examination clearly shows that the negative nexus opinion was heavily based on the consensus of national and international medical peer review literature as well as medically known risk factors.  Second, the examiner clearly refuted the Veteran's conclusion that the online articles showed a causal relationship between radar wave exposure and cancer based on the above mentioned peer review literature.  Thus, while acknowledging that the articles purported to suggest an association, the examiner disagreed with that finding based on his medical expertise.  Therefore, the representative's suggestion that the examiner applied a higher standard of proof is without merit.  

The Board further recognizes the Veteran's lay statements linking his prostate cancer to in-service radar exposure.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms such as pain or whether he has received a diagnosis from a medical professional.  38 C.F.R. § 3.159(a)(2) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, prostate cancer, and an in-service event, such as exposure to radar.  38 C.F.R. § 3.159(a)(1)-(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the September 2017 VA medical examiner's opinion, who determined that the there was no nexus between the Veteran's prostate cancer and service.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale.  Importantly, there is no competent medical evidence to the contrary.  

In sum, there is no basis for service connection that can be substantiated in this case.  The Veteran has not been shown to have been exposed to ionizing radiation during service.  The Veteran had no active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not actually exposed to herbicide agents.  

In light of the Board's findings of fact, the Board concludes that service connection for prostate cancer is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Acquired Psychiatric Disorder

The Veteran asserts that his acquired psychiatric disorder was caused by active service.  Specifically, the Veteran asserts that his acquired psychiatric disorder resulted from witnessing a plane crash that killed a pilot, and another crash that resulted in a snapped cable that either killed or seriously wounded several service members.  After a review of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.

1. Factual Background

Initially, the Board notes that the Veteran's STRs are silent as to any complaints or treatment for a psychiatric disorder.  The Veteran's March 1959 enlistment examination noted a normal psychiatric evaluation.  A June 1959 report of medical history shows the Veteran reported frequent trouble sleeping and recent weight gain or loss and denied frequent or terrifying nightmares, depression or excessive worry or nervous trouble of any sort.  The June 1963 separation examination did not note a psychiatric evaluation.  

A May 2007 VA psychiatry record shows the Veteran endorsed current suicidal ideation.  He reported numerous significant life stressors including chronic pain associated with prostate cancer, conflict with health care providers, and work and marriage problems.  The Veteran also reported that he had an abusive father and was additionally abused by a nun.  In addition, he reported three prior suicide attempts, the first of which occurred at age 11.  The medical record shows the Veteran reported serving in the Navy on an aircraft carrier as a fire-control gunner and that he did not see combat.  The Veteran was diagnosed with severe major depressive disorder (MDD) with psychotic features and ruled out PTSD.  A GAF score of 35 was assigned.

Another May 2007 VA psychiatry record shows the Veteran reported that he was in Vietnam but when asked further he stated he was in the Mediterranean and Cuba.  He also reported seeing people cut in two while aboard ship and that he attempted suicide at age 11 had not told anyone about that.  The report noted that the Veteran's wife told his treating physicians that the Veteran lied a lot, "even to his doctors."  She further stated that that had been the first time she saw him depressed and suicidal.

In letters dated July 2007 and July 2008, the Veteran's VA treating psychiatrists noted a diagnosis for PTSD from a variety of traumas including childhood abuse and witnessing gory deaths in the Navy.  Symptoms related to PTSD included re-experiencing intrusive thoughts, insomnia, irritability, exaggerated startle effect, and social avoidance.

In August 2007, a private psychiatrist diagnosed the Veteran with recurrent major depression with severe psychosis and PTSD secondary to military experiences, panic attacks and schizoaffective disorder.  A GAF score of 25 was provided.  The Veteran reported dreams of his military experience and that at times he would see his colleagues that had been cut in half by cables used for landing planes on his ship.  He also reported seeing one of his colleagues impaled while on "the island" portion of his ship.  In addition, the Veteran reported suicide attempts that began around age 11 due to childhood trauma and that he had visual and audio hallucinations of his father.  The psychiatrist opined that the diagnosed PTSD "more than likely" was directly related to his military experiences.  The psychiatrist further opined that the Veteran had depression which had been present prior to service which "more likely than not" was exacerbated by service to the uncontrollable point. 

At a July 2009 Travel Board hearing, the Veteran testified that his acquired psychiatric disorder was caused by his experiences aboard ship.  He also testified that he had insomnia during service and that at times he could not sleep for 2-3 days in a row.  The Veteran reported that his in-service stressors consisted of seeing people killed in an incident in which a snapped cable cut people in two.  Additionally, the Veteran reported that he witnessed a plane crash in which a pilot was killed.  He reported that the later incident occurred when his ship was around Guantanamo Bay, Cuba in 1962.  The Veteran denied that he had any mental problems prior to enlisting in the Navy and that he first became suicidal in either 2005 or 2006.  Lastly, the Veteran asserted that he was currently in receipt of Social Security Administration (SSA) benefits.

In a February 2011 letter, the Veteran stated that he did not receive SSA benefits and therefore had not SSA records.  In a June 2011 letter, the Veteran stated that he was unsure of the date that the incident involving a snapped cable aboard ship occurred.

At a July 2012 Travel Board hearing the Veteran testified that during service he served aboard the USS Saratoga from June 1959 to June 1963.  The Veteran reported witnessing an airplane catch a cable which snapped and cut the attending flight crew.  The Veteran further testified that he saw the cable cut the flight crew off at the knees but that he could not say for sure if their legs were severed.  The Veteran was also unsure if the incident occurred prior to or after the Cuban Missile Crisis in 1962.  The Veteran's representative asserted that the event could have happened sometime between August and November 1962.  The Veteran also testified that he was first diagnosed with PTSD and depression around 2005-2006.  The Veteran and his spouse also testified that his first suicide attempt occurred during his treatment for prostate cancer.  The Veteran further asserted that he was physically abused by his father prior to joining the Navy, but that his pre-military stressors did not the cause his PTSD.

In June 2013, a Defense Personnel Records Information Retrieval System (DPRIS) request response noted no documentation of any incident involving a snapped cable injuring or killing service members aboard the USS Saratoga.  The DPRIS response did note two incidents in December 1962 involving aircraft that in once instance suffered a collapsed nose wheel and in another instance suffered a collapsed right landing gear.  Neither incident involved injuries.

The Veteran underwent a VA examination in July 2013.  The examiner diagnosed the Veteran with a mood disorder.  The examiner also determined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  A GAF score of 55 was assigned.  The Veteran reported childhood abuse by a nun and his parents.  He also reported running away several times during his childhood.  In addition, he reported in-service stressors including witnessing a plane crash and seeing a flight deck crew cut in half due to a snapped cable.  Current symptoms found included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, intrusive memories, nightmares, flashbacks, distressing memories triggered by cue, avoidance and physical reactions to trigger events.  The examiner opined that the claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by" service.  In support of this opinion, the examiner noted that the Veteran did not meet the criteria for PTSD.  The examiner also noted a developmental history that contained many factors known to contribute to lifelong mood and adjustment problems and a family history of psychiatric illness pointing to a predisposition to mood disorders.

In a March 2014 Decision, the Board found that the JSRRC's confirmation that in December 1962 two different planes had collapsed landing gears without any injuries onboard the USS Saratoga corroborated the Veteran's reported stressor of having witnessed plane crashes.  The Board additionally found the July 2013 VA psychiatric examination inadequate as the examiner did not provide an etiological opinion as to the Veteran's diagnosed mood disorder.  The Board also noted that the VA examiner indicated the Veteran did not meet the criteria for a PTSD diagnosis but did not explain why.

The Veteran underwent another VA examination in April 2014.  The examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  The examiner did diagnose the Veteran with bipolar disorder and other specified trauma and stressor related disorder.  With regard to bipolar disorder, the examiner noted a long history of mood symptoms dating back to the Veteran's childhood.  The examiner also noted that the Veteran's enlistment examination noted a history of insomnia and indicated the Veteran had difficulty with concentration and memory which impacted his academic functioning.  The examiner also noted that the Veteran reported attempting suicide at age 12.  Current symptoms included depressed mood, poor motivation, poor appetite, anxiety, restlessness, social isolation, poor sleep and irritability.  With regard to the diagnosed "other specified trauma and stressor related disorder," the examiner noted several trauma exposures related to the Veteran's childhood that continued to cause him distress.  The examiner indicated that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran reported that during service he witnessed a plane crash in which the pilot was impaled and that he saw ten guys cut in two on the flight deck.  Other stressors reported included childhood physical abuse by a nun and his father.  Current symptoms included depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation and persistent danger of hurting himself and others.  

The examiner opined that the acquired psychiatric disorder was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The opinion was supported by a finding that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner also noted that symptoms related to the diagnosed bipolar disorder and other specified trauma predated service and that she would have to resort to mere speculation as to what degree the in-service trauma and stressors aggravated those disorders.  However, the examiner further opined that the bipolar disorder was "at least as likely as not" caused by an in-service event as the symptoms predated service.

The VA examiner issued an addendum opinion in November 2014 and noted that the Veteran's reported symptoms were also related to his trauma related disorder and therefore it was not possible to differentiate what degree his occupational and social impairment was due to each condition.  The examiner opined that the diagnosed trauma exposure impacted his bipolar disorder during service, but that it was not known to what degree.  The examiner further opined that the diagnosed bipolar disorder was "less likely as not caused by in-service events as the symptoms which are documented predate military experience."  The examiner found that the condition predated service due to the Veteran's entrance examination which indicated a history of insomnia and that the Veteran had difficulty with concentration and subsequent memory problems.

In an April 2015 Decision, the Board found the April 2014 VA examination report and November 2014 addendum opinion unclear.  A new VA examination was therefore requested.

In a July 2017 letter, NARA provided the location of the USS Saratoga for May, June and August 1961 as well as copies of certain deck logs.  The letter also noted that research revealed an airplane accident that was similar to the event described by the Veteran.  Specifically, research revealed that in August 1963 an airplane had a failed landing on the USS Saratoga deck killing two men and seriously injuring nine others.  

At an October 2017 VA examination the Veteran was diagnosed with unspecified depressive disorder.  The examiner noted that the Veteran endorsed symptoms of PTSD from military trauma including directly witnessing a horrifying event, intrusive thoughts/nightmares, avoidance of external triggers, negative impact on sleep/mood/concentration, and perceived dereliction of duty that caused the incident.  However, the examiner found that the reported in-service trauma and other current symptoms did not meet the diagnostic criteria for PTSD.  Accordingly, the examiner opined that the PTSD was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  

However, the examiner did find that the Veteran met the criteria for unspecified depressive disorder which was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported that his MOS during service was fire control specialist but that he spent much of his time as a deck hand when aboard ship.  During service, he reported witnessing a plane cable snap which injured other sailors.  No other stressor was reported.  Current symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.  The examiner recognized the July 2017 NARA letter which substantiated that an aircraft incident occurred in August 1963 as described by the Veteran.  Based on a finding of a substantiated in-service incident, the examiner opined that the symptoms related to his depressive disorder were "at least as likely as not (50 percent or greater probability) etiologically related to service and that his symptoms had persisted since military service."

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board observes that a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The record shows the Veteran has been diagnosed with unspecified depressive disorder.  See October 2017 VA Examination.  The Veteran has alternatively been diagnosed with bipolar disorder and other specified trauma (April 2014 VA Examination) and mood disorder (July 2013).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the remaining question is whether the Veteran's diagnosed acquired psychiatric disorder is otherwise related to service.

In this regard, the Board notes that the Veteran and his representative have consistently asserted service connection for an acquired psychiatric disorder due to in-service stressors related to witnessing two horrific and gory flight deck accidents.  The first accident reportedly resulted in the death of a pilot and the second involved a snapped cable that either killed or seriously injured several service members.  However, the Veteran's reported in-service stressors have not been verified.  The Board does note that a DPRIS record shows two airplane accidents occurred in December 1962 that involved a collapsed wheel and landing gear.  However, neither incident involved any injuries.  The Board additionally notes that a July 2017 letter from NARA revealed a failed landing on the deck of the USS Saratoga that occurred in August 1963 in which two men were killed and nine others seriously injured.  However, the Veteran separated from service in June 1963, prior to the accident; thus he could not have witnessed this incident.  Therefore, there is no in-service incident in which to etiologically link the Veteran's diagnosed acquired psychiatric disorder.  

The Board recognizes the October 2017 VA examiner's conclusion that the Veteran's diagnosed depressive disorder was etiologically related to service.  However, this opinion was based on the above mentioned July 2017 NARA letter which the examiner found substantiated the Veteran's reported in-service stressor.  As this reported stressor clearly occurred following the Veteran's active duty service, the VA examiner's opinion is based on an inaccurate factual predicate.

Absent a verified stressor event the Board finds that the second Shedden requirement has not been met.

Lastly, the Board recognizes medical records, including the August 2008 letter from the Veteran's private psychologist and the April 2014 VA examination report, concluding that the Veteran's diagnosed psychiatric disorder predated service.  This finding was based on the Veteran's reports of abuse as a child including an attempted suicide at age 11 or 12.  The Board notes that this record may be considered to raise a theory as to service connection pursuant to 38 U.S.C § 1153.  However, no psychiatric disorder was noted on the Veteran enlistment examination and his psychiatric evaluation at that time was noted as normal.    

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

As noted above, the Veteran and his representative have consistently related the onset of his current psychiatric disorder to events that occurred during service.  Additionally, during the July 2009 Board hearing, the Veteran specifically denied that he had any mental problems prior to enlisting in the Navy.  The Veteran further testified that he first became suicidal in 2005 or 2006.  The Veteran reiterated that his first suicide attempt occurred in 2005-2006 during the July 2012 Board hearing; an assertion echoed by his spouse.  The Board further notes a May 2007 VA psychiatry record in which the Veteran's wife told his treating physicians that he lied a lot, "even to his doctors," and that this had been the first time she had seen him depressed and suicidal.  Moreover, a review of the record shows that in May 2007 the Veteran reported to a VA physician that he had been in Vietnam but when further asked he denied having been in Vietnam.  

Based on the above, the Board finds the Veteran an unreliable historian.  Accordingly, as the findings that the Veteran's diagnosed psychiatric disorders predated service were largely based on the Veteran's lay statements which have been shown to be unreliable, such evidence does not constitute clear and unmistakable evidence.  Thus, the Board finds that the presumption of soundness has not been rebutted.

Based on the above, the Board concludes that while the Veteran may have had a diagnosis for an acquired psychiatric disorder during the pendency of his appeal, the competent evidence of record does not establish that his psychiatric disorder was related to an in-service event and the second Shedden requirement has not been met.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  Thus, absent an in-service event, service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


